                                      

Purchase Order Number: 062009

Date: June 15, 2009


Purchaser: COMEX LLC




PURCHASE ORDER













Payment and Freight Information

Vendor Name and Address

See Addendum A

Global Ecology Corp.

140 Smith Street, 5th Floor

Keasbey, NJ 08832













Invoice Address

Ship To

COMEX LLC

See Addendum A

[____________]

                                                                                                                                                                             Total
Items on PO: 10

                                                                                                                                                             Item
   Material      Quantity          Price/Unit             Delivery Date

Description

      USD

Value

            

                

Soil Additive

See Addendum A   300,000 metric tons

$180 per metric ton         See Addendum A




                                                                                                                                                             




                                                                                                                                                                                                                                        




                                                                                                                                                             

TERM AND CONDITIONS




1.

ACCEPTANCE - This offer is subject to withdrawal at any time prior to
communication of acceptance to Purchaser. Upon such acceptance, the terms set
forth on this “Purchase Order” (P.O.) shall constitute the entire agreement
relating to the purchase of the goods and materials “Soil Additive” (S.A.)
ordered on the face hereof and shipment or delivery of said materials by Seller
shall be deemed to be acceptance of said terms in their entirety. Seller will be
notified of Purchaser's objection to any terms inconsistent herewith prior to
final execution of this P.O. and to any additional terms proposed by Seller in
accepting or acknowledging this order or otherwise and such terms shall not
become a part of this agreement unless accepted in writing by both Purchaser and
Seller. Neither Purchaser’s subsequent lack of objection to any such terms, nor
the acceptance of materials ordered hereby, shall constitute or be deemed an
agreement by Purchaser to any such terms.   Seller may not assign this order
without Purchaser’s prior written consent.




2.

SHIPMENT - Seller shall suitably contain, pack, mark, label and ship in
accordance with all reasonable instructions from Purchaser and the requirements
of common carriers to secure the lowest transportation costs possible. After
agreeing to the proscribed conditions, Seller shall be liable for any difference
in freight charges or damage to the materials caused by its failure to comply
therewith, Purchaser may require Seller to send a Notice of Shipment giving the
number of the order, kind and amount of materials, and route at or prior to time
of shipment.




3.

FREIGHT, DUTIES' AND TAXES - All materials associated with the P.O. will be
C.I.F. Kandla, India , originated from the Sellers manufacturing location in
Juarez, Mexico. The Seller will arrange for all shipping and handling of the
S.A. and the Seller will be responsible for freight or other carrying charges
being paid in a timely manner to allow for efficient shipping which may include
a prepaid bill of lading or equivalent shipping document (collectively, bill of
lading.). Purchaser will withhold payment of Seller’s invoice until the date
that all documentational conditions associated with this P.O.  have been
fulfilled  The "recourse" clause on the bill of lading must not be signed, and
any overcharges that may accrue will be for Seller's account if there is any
delay in meeting the mutually agreed upon delivery schedule.  If required by
Purchaser, Purchaser shall have the right to review and approve any bill of
lading in advance and to require that any such bill of lading be in such form
and content as Purchaser may require. The amounts payable by Purchaser to Seller
set forth on the face of this Purchase Order exclude all applicable sales, use,
consumption, transfer, excise, stamp, customs, value-added or similar taxes,
duties, and charges.




4.

INSPECTION/RETURNS - All materials ordered herein shall be subject to inspection
and testing by Purchaser at all reasonable times and places, prior to
acceptance. Seller shall permit access to its facilities at all reasonable times
for inspection of materials by Purchaser and will provide all tools, facilities,
and assistance necessary at no additional cost to Purchaser. It is expressly
agreed that inspections and/or payments prior to delivery shall not constitute
final acceptance and that all materials shall be subject to final inspection
after delivery to Purchaser. Purchaser may return any materials which are
defective, unsatisfactory, or of inferior quality or workmanship, or fail to
meet the specifications or other requirements of this Purchase Order or the Data
as defined below. Materials delivered and rejected in whole or in part may, at
Purchaser’s option if the Purchaser can clearly demonstrate failure of the
Seller to have met the requirements as stated in Addendum A, be returned to
Seller, at Seller’s risk and expense, for reimbursement, credit or replacement
or may be held for disposition at Seller’s risk and expense. In addition to the
Purchaser’s inspection, Seller will arrange S.G.S. or Equivalent Third Party
Inspection for Quality and Quantity of All materials ordered prior to be loaded
“on Board” and the Third Party Inspection Certificate for Quality and Quantity
will be submitted as one of the negotiating documents at the time of negotiating
the Documentary Letter of Credit at Negotiating Seller’s bank Counter.




5.

CONFORMANCE-TO-.ORDER WARRANTY - Seller represents and warrants that the
materials will conform to the description and applicable specifications or
standards (collectively, Data.), shall be of good merchantable quality and fit
for the known purpose for which sold.  Seller warrants that the materials shall
conform to any written statements or advertisements for such materials. This is
in addition to any warranty, condition, representation or service guarantee
offered by Seller or implied or provided by law (statutory or otherwise). If it
appears that the S.A. does not conform to the warranties herein or to the
associated Data, and if Purchaser notifies Seller within a reasonable time,
Seller shall promptly correct such nonconformity to the satisfaction of
Purchaser, at Seller’s sole expense including material, labor, and freight costs
or will provide a mutually agreed upon discount to the Sales price of the S.A..
If Seller fails to correct defects is or replace nonconforming materials
promptly, Purchaser, after reasonable notice to Seller, may take appropriate
actions and charge the Seller for any reasonable cost incurred.




6.

INFRINGEMENT WARRANTY - Seller represents and warrants that no article or
articles furnished hereunder, or the use thereof, infringe any patent, trademark
or other intellectual property rights, that it will defend any suit that may
arise in respect thereto, and that it will indemnify and hold harmless the
Purchaser, and any subsidiary or affiliated company thereof, from and against
any and all losses, damages, claims, liabilities, costs, fees and expenses,
including without limitation attorney’s fees, court Costs and penalties (whether
levied by a foreign, or domestic governmental body), that may be incurred by the
assertion of any patent, trademark or other intellectual property rights by
other persons. This clause shall be considered inapplicable to agreements
covering basic raw materials and basic structural material that are unpatented
and un-patentable.




7.

COMPLIANCE-WITH-LAW WARRANTIES

a.

This Purchase Order refers to a S.A.  manufactured items or to services/work,
Seller warrants and agrees that, if applicable, it has complied, and will
comply, with (1) the Fair Labor Standards Act as amended, (2) Social Security
and Workmen's Compensation Laws as amended or (3) all other laws, codes,
regulations, rules and orders as required by the country in which the S.A. is
produced.




b.

Seller recognizes that Purchaser (and any subsidiary or affiliated company
thereof) requires its suppliers of goods and services to be equal opportunity
employers and not to discriminate against any employee or applicant for
employment because of race, color, religion, sex, or national origin.  This
Purchase Order specifically incorporates and makes a part hereof all the
provisions of Executive Order 11246, as amended, which among other things,
prohibits such discrimination, and requires Affirmative Action planning. The
Seller also shall be bound by and agreed to all the provisions of 38 U.S.C.
Section 2012 and Executive Order 11701 38 ER 2575 which prohibits discrimination
on the basis of Vietnam era or disabled veteran status, and Section 503 of the
Rehabilitation Act of 1973 which prohibits discrimination on the basis of
handicaps.  Further, the Seller agrees to maintain non-segregated facilities for
all employees, and where applicable, assure that known minority business
enterprises will have equitable opportunity is be considered for subcontracts
for goods and services.




c.

This Purchase Order relates to the purchase of a S.A. that may be intended for
the use of which results or may reasonably be expected to result, directly or
indirectly, in its becoming a component or otherwise affecting the
characteristics of any food (including any substance intended for use in
producing or growing food). Seller hereby guarantees that, as of the date of
shipment or delivery, the article comprising each shipment or other delivery
hereafter made by Seller to, or on the order of Purchaser, is, on such date
approved by the USDA as a nutritional soil additive, (1) not adulterated or
misbranded; (2) not an article which may not, under the applicable provisions of
said Act, be introduced into Interstate Commerce; and (3) in conformance with
the requirements of all applicable laws and regulations including the: the Fair
Packaging and Labeling Act, the Federal Insecticide, Fungicide, and Rodenticide
Act.




8.

INDEMNITY - Seller agrees to indemnify, defend and hold harmless Purchaser, and
any subsidiary or affiliated company thereof, from and against any and all
losses, damages, claims, liabilities, costs, fees and expenses, including
without limitation attorney’s fees, court costs and penalties (whether levied by
a foreign or domestic governmental body), that may be asserted by reason of
Purchaser's use of Seller's products (exclusively as a soil additive or top soil
without modification(s)) or services/work or incorporation of Seller’s products
into Purchaser’s own products and subsequent sale of those products.




9.

GOVERNING LAW AND ARBITRATION - This Purchase Order and all exhibits and/or
attachments hereto will be governed by, and interpreted and enforced in
accordance with, the laws of the State of New Jersey without reference to the
principles of conflicts of laws. The parties expressly exclude the application
of the United Nations Convention on Contracts for the International Sale of
Goods or any other International convention governing sales of goods. Any
disputes or differences occurring between the parties arising out of or in any
way relating to this Purchase Order, or their rights and responsibilities to
each other, will be settled by arbitration under the then current rules of the
American Arbitration Association. The decision and award of the arbitrators)
will be final and binding and the award so rendered may be entered in any court
having jurisdiction thereof. The place of arbitration will be New Jersey, or any
other place selected by mutual agreement of the parties. Nothing in the
foregoing requirement that disputes or differences be submitted to arbitration
will prohibit the right to seek provisional or equitable relief from any court
having jurisdiction over the parties, including injunctive relief, pending a
final award issued by the arbitrator(s); provided, however, this right is not
intended to nor will it usurp the obligation of the parties to otherwise resolve
such differences in accordance with this paragraph.




10.

CERTIFICATE OF ORIGIN - Seller, if it is providing materials from a country that
is signatory to NAFTA, represents and warrants that the materials will qualify
for the appropriate NAFT'A tariff treatment, if applicable, and will provide
Purchaser with a valid Certificate of Origin. Seller shall indemnify, defend and
hold harmless Purchaser, and any subsidiary or affiliated company thereof, from
and against any losses, damage claims, liabilities, fees, costs and expenses,
including without limitation any legal fees, court costs and penalties (whether
levied by a foreign or domestic governmental body), on a full indemnity basis,
that may be asserted relating to the Certificate of Origin issued by Seller;
including without limitation the validity, sufficiency and/or correctness
thereof.




11.

TERMINATION FOR CAUSE - Purchaser may terminate this Purchase Order or any part
hereof, upon not less than thirty (30) days prior written notice to Seller, for
Seller’s default of this Purchase Order. Late deliveries, deliveries of
materials which are defective or which do not conform to this Purchase Order,
and Seller's failure to provide Purchaser, upon request, with adequate assurance
of satisfactory future performance or any other failure to comply with the terms
and conditions hereof shall constitute defaults allowing Purchaser to terminate
this Purchase Order for cause. If termination occurs, Purchaser shall not be
liable to Seller for any amount, and Seller shall be liable to Purchaser for any
and all damages sustained by reason of the default, which gave rise to the
termination. If Purchaser improperly terminates this Purchase Order for Seller's
default, such termination shall be deemed a termination for convenience.




12.

TRADEMARKS/PUBLIC RELEASES - Seller will not in any way whatsoever make use of
or reference to Purchasers name or any trademark; including without limit as
part of Seller’s company or business name or any domain name, or any trade dress
of Purchaser except with the prior written permission of Purchaser, which may be
withheld in Purchasers sole and absolute discretion. No news release,
advertisement, public announcement, denial or confirmation of same, of any kind
regarding any part of the subject matter of this Purchase Order shall be made
without the prior written approval of Purchaser, which may be withheld in
Purchaser’s sole and absolute discretion.




13.

INCONSISTENT TERMS - In the event of an inconsistency in this Purchase Order,
unless otherwise provided herein, the inconsistency will be resolved by giving
precedence in the following order: (a) the Purchase Order face sheet; (b) any
Specifications/Work Schedule/Work Order; (c) any special terms and conditions;
and (d) these standard Terms and Conditions incorporated into this Purchase
Order.




14.

LANGUAGE - The parties have expressly required that this Purchase Order and all
documents and notices relating to this Purchase Order be drafted in English.
























































































ADDENDUM A










Unit Description: Soil Additive




Minimum Standards:

Content Levels of Three Major Components

Nitrogen – Six Percent

Phosphorous – Eight Percent

Potassium – Eight Percent




Purchase price: $180.00 per Ton for a Total Purchase Price of Fifty Four Million
Dollars ($54,000,000) and a Total Volume of 300,000 Tons. This Purchase Price is
CIF Kandla Port, India.  Should the Purchaser determine it requires delivery to
another port in India; the Purchaser must notify the Seller of such a change at
least 30 days prior to the next shipping cycle and the Seller will have the
ability to adjust the Purchase Price for any documentable increased shipping
costs resulting from this change.  The Seller will make a commercially
reasonable effort to meet such request by the next scheduled shipment date;
however, if the Seller is not able to do so, such failure to meet this request
will not constitute a default under this contract.




Payment Terms:  This contract is contingent upon a Documentary Letter of Credit
(“LC”) being issued to the Purchaser by it’s client (an agency or corporation
sponsored by the Indian Government) without which the Purchaser will be under no
obligation to complete this contract, The Purchaser believes in Good Faith such
LC will be issued and once the LC has been issued to the Purchaser  it will
provide an  (“LC”) in the full amount of each shipment ($4,500,000 representing
25,000 tons) for a total of twelve shipments, to the Seller.  It is understood
as long as the Seller is not in default of this PO this will be an automatically
replenishing LC up to the full value of this Purchase Order ($54,000,000).  The
LC will be drafted with language satisfactory to the Purchaser and Seller and
will be issued by a banking institution acceptable to both parties.  The LC will
be issued immediately after both the Purchaser and Seller lodge the PO with
their respective banks. The Seller will have the ability to draw upon the LC as
the Bills of Lading are issued by the designated shipping company and all the
shipping documents as required by LC are presented to the Seller’s bank for
negotiating LC.




Delivery Term:  Both the Purchaser and the Seller will agree upon a mutually
agreeable delivery schedule.  It is understood that any such schedule may be
dependent on the availability of shipping carriers and as such may have to be
adjusted accordingly.  It is expected that the first shipments will be arranged
and take place with forty five days of executing this P.O.; however, it is
understood by both the Purchaser and the Seller, all reasonable efforts will be
made to begin the shipments of the S.A. as soon as possible.  It is expected
fulfillment of this Purchase Order will be completed no later than twelve months
from the date of the execution of this P.O.




Shipping Requirements:




Carrier and Responsibility:  The Seller will arrange to have the S.A. shipped to
the Port of Entry as indicated in the Delivery Address.   It is understood all
shipping fees, insurance, loading of the cargo on the ship and other charges
associated with the lawful shipping and importation of the S.A. to the agreed
upon Port of Entry (NOT including any import duties) are solely the
responsibility of the Seller.  The Seller agrees to make the required payments
on a timely manner for this shipping.  Additionally, it is understood all
shipping contracts will be in the name of the Seller and it will be the
responsibility of the Seller to execute any and all necessary documents to
facilitate the timely shipping of the S.A.   




Delivery Address: The “Ship To” address “Receiving Port” (R.P) will be provided
by the Purchaser within 10 business days of executing this Purchase Order.
 Should the Purchaser wish to change the R.P prior to shipment, it must be done
in sufficient time to allow for the proper redirection of the shipment by the
Carrier.   






















SIGNATURES




SELLER







/s/ Peter Ubaldi

Peter Ubaldi, President




PURCHASER







/s/ Satish Shah

Satish Shah



